DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
KR20160062617A to Lee et al. (“LEE’617”)
US2017/012332 to Lee et al. (“LEE”)
U.S. Patent No. 4,980,037 to Hossain et al. (“HOSSAIN”)
US2011/0104576 to Johnson et al. discloses lithium oxygen electrochemical cells comprising a nickel mesh electrode having a carbon nanotube coating thereon (abstract, ¶40-44).
Claim Interpretation
	The term “3D nanomesh” (for example in Claim 1) is not defined by the Claim and because the term “3D nanomesh” does not have a specific definition well-known in the art, this term is interpreted in light of the Applicant’s Specification. The Specification states “according to embodiments of the present disclosure … a pre-conditioned 3D nanomesh structure made of nanowires made of electronic conductive metal material …” Specification at ¶44. For purposes of examination, the term “3D nanomesh” is interpreted herein to mean an electrically conductive mesh structure comprising nanofibers, conductive nanowires, or conductive nanotubes.
	Similarly, the claimed term “pre-conditioned 3D nanomesh structure” does not have a specific definition well-known in the art, is not defined by the claims, and accordingly is interpreted in light of the Applicant’s Specification. The Specification states “[d]uring the pre-conditioning step, the hydroxyl groups (OH- groups) that may have formed during the fabrication of the 3D nanomesh are at least partially removed, transformed (e.g., NiO, Li20, LiOH) and/or deactivated.” Specification at ¶20. For purposes of examination, the term “pre-conditioned 3D nanomesh structure” is interpreted herein to mean a mesh comprising nanofibers, conductive nanowires, or conductive nanotubes, where the mesh has undergone a pre-conditioning step and oxygen on the surface of the mesh structure has been removed or transformed.
	The claimed term “pre-conditioning step” and “formation step” do not have a specific definition well-known in the art, are not defined by the claim, and are interpreted in light of the Specification. The Specification states “[a]ccording to some embodiments, the pre-conditioning step may be carried out after inserting the cathode in the battery by applying a formation step to the 3D nanomesh structure in the non-aqueous electrolyte to be used in the metal-air battery under an inert atmosphere” and “[d]uring the formation step, or precycling, of the cathode in the non- aqueous rechargeable metal-air battery in presence of an inert gas, i.e., in an atmosphere free of oxygen (02), the hydroxyl groups are transformed and/or partially removed from the surface of the 3D nanomesh.” Id. at ¶25-27. For purposes of examination, the term “pre-conditioning step” means electrically cycling a structure to remove or transform oxygen from the surface of the structure, or coating the structure with carbon to deactive oxygen groups.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8-10 each recite the relative term “conformably” rendering the claims indefinite. The term “conformably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the terms “3D nanomesh,” “pre-conditioned,” and “pre-conditioning step” however these terms do not have a specifically recognized definition that is well-known in the art, are not defined by the claims, and are not provided with a special definition by the Applicant’s Specification. While the Applicant’s Specification does describe these terms in context with the Applicant’s disclosure as a whole, a particular definition is not provided that can be imported to the claim language from the Specification. Accordingly, one of ordinary skill in the art would not be apprised of the scope of the claimed “3D nanomesh,” “pre-conditioned,” and “pre-conditioning step.” Appropriate clarification of the claim language is respectfully required. Claim 10 is similarly indefinite for reciting “3D nanomesh” and “pre-conditioned.” Claims 2-9 and 11-20 are rendered indefinite for failure to remedy the 112(b) deficiencies of the indefinite parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 11, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE’617.
Regarding Claim 1, LEE’617 discloses a method for making a non-aqueous rechargeable metal-air battery (¶1, ¶48), comprising: - making a cathode comprising a 3D nanomesh structure made of electronic conductive metal material (¶9, ¶23); inserting the cathode in the battery and charging/discharging the battery (¶196-199) so as to form the cathode active material on a pre-conditioned 3D nanomesh structure (the conductive mesh structure has been coated by carbon); wherein, before and/or after inserting the cathode in the battery, a pre- conditioning step of the 3D nanomesh structure is carried out, so as to obtain the pre-conditioned 3D nanomesh structure, the pre-conditioned 3D nanomesh structure being free of cathode active material (¶132, such as forming carbon nanomesh, firing the three-dimensional structure current collector, wherein the plurality of polymer fibers contained in the pre-firing three-dimensional structure current collector may be converted into a plurality of carbon nanofibers by the firing.).
	Regarding Claim 5, LEE’617 further discloses the method according to claim 1, wherein the pre-conditioning step is carried out before inserting the cathode in the battery and comprises a drying step to the 3D nanomesh structure (such as where the polymer in the synthesized nanomesh is converted to carbon by heat treatment which includes drying and this occurs prior to active material deposition).  
	Regarding Claim 11, LEE’617 further discloses a cathode to be inserted into a non-aqueous rechargeable metal-air battery, the cathode comprising a pre-conditioned 3D nanomesh structure made of nanowires made of electronic conductive metal material, the pre-conditioned 3D nanomesh structure being free of cathode active material (¶23, ¶92,¶47-48, such as Ni nanowires).  
	Regarding Claim 15, LEE’617 further discloses the cathode according to claim 11, wherein the pre-conditioned 3D nanomesh structure has a thickness of 1 to 1,000 microns, which anticipates the claimed range of greater than or equal to 1 pm and smaller than or equal to 500 pm (see also Example 2 thickness of 43 microns, within the claimed range).  
	Regarding Claim 17, LEE’617 further discloses the cathode according to claim 11, wherein the electronic conductive metal material is nickel (¶20-25).
	Regarding Claim 18, LEE’617 further discloses a non-aqueous rechargeable metal-air battery comprising a cathode according to claim 11 (Example 1, Claim 31).
	Regarding Claim 19, LEE’617 is relied upon as above with respect to the non-aqueous rechargeable metal-air battery according to claim 18. LEE’617 further discloses the non-aqueous rechargeable metal-air battery according to claim 18, comprising a non-aqueous electrolyte, wherein the non-aqueous electrolyte is free of carbonate group (as the non-aqueous organic solvent, a carbonate-based, ester-based, ether-based, ketone-based, alcohol-based or aprotic solvent may be used).    
	Regarding Claim 20, LEE’617 further discloses the non-aqueous rechargeable metal-air battery according to claim 18, wherein the metal-air battery is a lithium-air battery (Example 1, Claim 31).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LEE’617 in view of LEE.
	Regarding Claim 2, LEE’617 is relied upon as above with respect to the method according to claim 1.
	LEE’617 is silent with respect to a pre-conditioning step carried out after inserting the cathode in the battery by applying a formation step to the 3D nanomesh structure in the non-aqueous electrolyte to be used in the metal-air battery under an inert atmosphere.  
	LEE discloses a method for making a non-aqueous metal-air battery comprising a pre-conditioning step after the electrode is inserted into the battery, the pre-conditioning step including supplying an inert gas to remove oxygen from the cathode to inhibit detrimental effects caused by oxygenated species on the cathode and electrolyte (¶26, 65-69, 56, 67).
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify LEE’617 to comprise a pre-conditioning step carried out after inserting the cathode in the battery by applying a formation step to the 3D nanomesh structure in the non-aqueous electrolyte to be used in the metal-air battery under an inert atmosphere. The motivation for doing so would be to remove oxygen from the cathode to inhibit detrimental effects caused by oxygenated species on the cathode and electrolyte as taught by LEE.
Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LEE’617 in view of USS2017/012332 to LEE and HOSSAIN.
	Regarding Claim 3, LEE’617 is relied upon as above with respect to the method according to claim 2.
	LEE’617 does not disclose wherein the formation step is carried out at a voltage rate greater than or equal to 10 mV/s and smaller than or equal to 100 mV/s until the difference of current density measured between two cycles is smaller than or equal to 1 pA/cm2 at a temperature comprised between 10°C and 50°C.  
	HOSSAIN discloses removing oxygen from the cathode surface, such as a nickel wire screen cathode (col. 4 lines 14-19), by charging and discharging in an inert atmosphere (example page 1, right col. lines 25-35).
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify LEE’617 to comprise the formation step is carried out by applying a voltage to the cathode in an inert atmosphere in order to remove oxygen from the cathode surface as taught by HOSSAIN.
	While neither LEE’617 nor HOSSAIN teaches the formation step is carried out at a voltage rate greater than or equal to 10 mV/s and smaller than or equal to 100 mV/s until the difference of current density measured between two cycles is smaller than or equal to 1 pA/cm2 at a temperature comprised between 10°C and 50°C as required by Claim 3, these features would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because (1) one of ordinary skill in the art performing the electrochemical cycling step of HOSSAIN would have been required to select a workable range of voltage rate and temperature, and (2) would have selected the claimed voltage rate or temperature through routine experimentation merely to utilize a workable range of voltage rate and temperature conditions, and (3) nothing of record evidences criticality or unexpected results with respect to the claimed ranges.
	Regarding Claim 4, LEE’617 and HOSSAIN are relied upon as above with respect to the method according to claim 3.
	Neither LEE’617 nor HOSSAIN describe wherein the number of cycles is smaller than or equal to 15 cycles as required by Claim 4. 
	However, HOSSAIN describes cycling the Ni screen until oxygen is removed from the Ni surface. Accordingly, one of ordinary skill before the effective filing date of the claimed invention would have found it obvious to have further modified LEE’617 to comprise cycling until oxygen was sufficiently removed, and utilizing a workable range of cycles to do so. One of ordinary skill in the art would have found it obvious to have selected a cycle amount within the claimed range because it would have been required to identify through routine experimentation a workable range of cycle quantity in order to apply the teachings of HOSSAIN to remove oxygen from the Ni nanomesh. Nothing of record indicates criticality or unexpected results of the claimed range.
	Regarding Claims 6 and 7, LEE’617 is relied upon as above with respect to the method according to claim 5, and does not expressly disclose wherein the drying step is carried out in air for at least 1 h at a temperature greater than or equal to 100°C (regarding Claim 6), or less than 300°C (with respect to Claim 7).
	However, it is well known in the art that solvent removal during drying may occur at temperature above 100°C including for water and accordingly one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have modified LEE’617 to comprise drying at a temperature of 100°C or more (with respect to Claim 6), or less than or equal to 300°C (with respect to Claim 7), in order to remove the solvent and drying for at least 1 hour. The motivation for doing so would have been to conduct the drying operation at a workable temperature and for a workable time, suitable to effectively dry the material particularly before the carbonization step of LEE’617.
Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LEE’617.
	Regarding Claim 13, LEE’617 further discloses the cathode according to claim 11, wherein the nanowires have a diameter of 1 nm to 10 microns which overlaps and renders obvious the claimed range of smaller than or equal to 500 nm. While LEE’617 is silent with respect to the claimed aspect ratio greater than or equal to 20, LEE’617 discloses Ni nanowires having a particle diameter of 0.001 to 10 microns and nanowires are well-known in the art to have a high aspect ratio. Accordingly it would have been obvious to one of ordinary skill in the art to have utilized Ni nanowires in LEE’617 comprising an aspect ratio within the claimed range of greater than or equal to 20 in order to utilize a workable range of aspect ratio suitable to achieve the desired conductive mesh structure taught by LEE’617.
	Regarding Claim 14, LEE’617 is relied upon as above with respect to the cathode according to claim 13.
	LEE’617 does not disclose wherein the spacing between the longitudinal axis of two neighboring nanowires is greater than or equal to 20 nm and smaller than or equal to 600 nm, the spacing being larger than the diameter of the nanowires.  However, one of ordinary skill in the art practicing the invention of LEE’617 would have been required to identify and select a workable range of spacing between nanowires of LEE’617 using routine experimentation to identify and apply a suitable spacing to provide the invention of LEE’617. Accordingly it would have been obvious to one of ordinary skill in the art to select a spacing within the claimed range and the motivation for doing so would have been to use a workable range of nanowire spacing suitable to provide the invention of LEE’617 and adequate mesh performance. 
	Regarding Claim 16, LEE’617 is relied upon as above with respect to the cathode according to claim 11.
	LEE’617 does not disclose wherein the pre-conditioned 3D nanomesh structure has a volumetric surface area greater than or equal to 20 m2/cm3 and a porosity greater than or equal to 50 vol% and smaller than or equal to 90 vol%.  However, one of ordinary skill in the art practicing the invention of LEE’617 would have been required to identify and select a workable range of porosity and volumetric surface area using routine experimentation. Accordingly it would have been obvious to one of ordinary skill in the art to select a spacing within the claimed range and the motivation for doing so would have been to use a workable range of surface area and porosity, suitable to provide the invention of LEE’617 and adequate mesh performance. 
Allowable Subject Matter
Claims 8-10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record taken alone or in combination does not disclose, teach, or suggest the claimed method for making a non-aqueous rechargeable metal-air battery comprising the claimed pre-conditioning step wherein the pre-conditioning step is carried out before inserting the cathode in the battery and comprises a step conformably coating the 3D nanomesh structure with amorphous carbon, the amorphous carbon coating having a thickness smaller than or equal to 2 nm where the cathode comprises a plurality of pre-conditioned 3D nanomesh structures disposed in series, the cathode also including at least a gas diffusion layer disposed between two adjacent pre-conditioned 3D nanomesh structures.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729